Exhibit 10.18

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of August 21, 2015,
by EACH OF THE ENTITIES IDENTIFIED AS “JOINING PARTIES” ON THE SIGNATURE PAGES
OF THIS JOINDER AGREEMENT (each individually, a “Joining Party” and
collectively, the “Joining Parties”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.4 of the Second Amended and Restated
Credit Agreement dated as of May 28, 2014, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement and Amendment to Other
Loan Documents dated as of even date herewith, as from time to time in effect
(as the same has been and may be further varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed or modified or restated from
time to time, the “Credit Agreement”), by and among Carter/Validus Operating
Partnership, LP (the “Borrower”), KeyBank National Association, for itself and
as Agent, and the other Lenders from time to time party thereto. Terms used but
not defined in this Joinder Agreement shall have the meanings defined for those
terms in the Credit Agreement.

RECITALS

A. Each Joining Party is required, pursuant to §5.4 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.

B. Each Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Credit Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, each Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty and the other Loan Documents with respect to all the Obligations of the
Borrower now or hereafter incurred under the Credit Agreement and the other Loan
Documents, and a “Subsidiary Guarantor” under the Contribution Agreement. Each
Joining Party agrees that such Joining Party is and shall be bound by, and
hereby assumes, all representations, warranties, covenants, terms, conditions,
duties and waivers applicable to a “Subsidiary Guarantor” and a “Guarantor”
under the Credit Agreement, the other Loan Documents and the Contribution
Agreement.

2. Representations and Warranties of Joining Parties. Each Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by such Joining Party to Agent on or
prior to the date hereof and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in the Credit Agreement), the representations and warranties
contained in the Credit Agreement and the other Loan Documents applicable to a
“Guarantor” or “Subsidiary Guarantor” are true and correct in all material
respects as applied to each such Joining Party as a Subsidiary Guarantor and a
Guarantor on and as of the Effective Date as though made on that date. As of the
Effective Date, all covenants and agreements in the Loan Documents and the
Contribution Agreement of the Subsidiary Guarantors apply to the Joining Parties
and no Default or Event of Default shall exist or might exist upon the Effective
Date in the event that any of the Joining Parties becomes a Subsidiary
Guarantor.



--------------------------------------------------------------------------------

3. Joint and Several. Each Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the Contribution Agreement heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of such Joining
Party to the same extent as if executed and delivered by such Joining Party, and
upon request by Agent, will promptly become a party to the Guaranty and the
Contribution Agreement to confirm such obligation.

4. Further Assurances. Each Joining Party agrees to execute and deliver such
other instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
August 21, 2015.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Joining Parties have executed this Joinder Agreement under
seal as of the day and year first above written.

 

“JOINING PARTIES” DC-1650 UNION HILL ROAD, LLC, a Delaware limited liability
company By:   Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, its sole member   By:   Carter Validus Mission Critical     REIT,
Inc., a Maryland corporation,     its General Partner     By:  

/s/ Todd M. Sakow

    Name:   Todd M. Sakow     Title:   Chief Financial Officer     [SEAL] HC-800
EAST 68TH STREET, LLC, a Delaware limited liability company By:   Carter/Validus
Operating Partnership, LP, a Delaware limited partnership, its sole member   By:
  Carter Validus Mission Critical     REIT, Inc., a Maryland corporation,    
its General Partner     By:  

/s/ Todd M. Sakow

    Name:   Todd M. Sakow     Title:   Chief Financial Officer

KeyBank/CVReit – Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

HCP-RTS, LLC, a Delaware limited liability company By:   Carter/Validus
Operating Partnership, LP, a Delaware limited partnership, its sole member   By:
  Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its
General Partner     By:  

/s/ Todd M. Sakow

    Name:   Todd M. Sakow     Title:   Chief Financial Officer

 

4



--------------------------------------------------------------------------------

HC-77-840 FLORA ROAD, LLC HC-40055 BOB HOPE DRIVE, LLC HC-5829 29 PALMS HIGHWAY,
LLC HC-8991 BRIGHTON LANE, LLC HC-6555 CORTEZ, LLC HC-601 REDSTONE AVENUE WEST,
LLC HC-2270 COLONIAL BLVD, LLC HC-2234 COLONIAL BLVD, LLC HC-1026 MAR WALT
DRIVE, NW, LLC HC-7751 BAYMEADOWS RD. E., LLC HC-1120 LEE BOULEVARD, LLC HC-8625
COLLIER BLVD., LLC HC-6879 US HIGHWAY 98 WEST, LLC HC-7850 N. UNIVERSITY DRIVE,
LLC HC-#2 PHYSICIANS PARK DR., LLC HC-52 NORTH PECOS ROAD, LLC HC-6160 S. FORT
APACHE ROAD, LLC HC-187 SKYLAR DRIVE, LLC HC-860 PARKVIEW DRIVE NORTH, UNITS
A&B, LLC

HC-6310 HEALTH PKWY., UNITS 100 & 200, LLC,

each a Delaware limited liability company

By:   HCP-RTS, LLC, a Delaware limited liability company, their sole member  
By:   Carter/Validus Operating Partnership, LP, a     Delaware limited
partnership, its sole member     By:   Carter Validus Mission Critical REIT,    
  Inc., a Maryland corporation, its general       partner       By:  

/s/ Todd M. Sakow

      Name:   Todd M. Sakow       Title:   Chief Financial Officer        
(CORPORATE SEAL)

 

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION,

as Agent

By:  

/s/ Kristin Centracchio

Name:  

Kristin Centracchio

Its:  

Vice President

KeyBank/CVReit – Signature Page to Joinder Agreement